The Honorable Randy Laverty State Representative P.O. Box 303 Jasper, Arkansas 72641
Dear Representative Laverty:
This is in response to your request for an opinion concerning the interpretation of A.C.A. § 7-5-411(a)(3) (Repl. 1993), which allows certain persons to deliver a voter's absentee ballot to the office of the county clerk. This subsection contains a restriction which states that: "[h]owever, no person may deliver absentee ballots to the clerk's office for more than two (2) persons." Your question regarding this provision is as follows:
  Should this restriction be interpreted as limiting the number of persons for which ballots may be delivered during the election cycle, during any one election, or per visit?
In my opinion this restriction prohibits a person from delivering ballots for more than two persons per any one election. Of the three options your question suggests, this interpretation is the most reasonable. I am uncertain as to what you refer exactly in using the phrase "election cycle" in the first alternative posed in your question. It is clear, in my opinion, however, that the wording of A.C.A. § 7-5-411, as a whole, addresses absentee balloting for a particular election. The entire statute is geared toward absentee voting at each election, rather than some "election cycle" or season. In addition, the third alternative noted in your question, (asking whether the restriction refers to the delivery of absentee ballots for no more than two persons per each visit to the clerk's office) would nullify the entire object of the restriction, allowing, as a practical mater, the delivery of an unlimited number of absentee ballots per election.
In my opinion therefore, the most reasonable construction of the statute is that the restriction contained in A.C.A. § 7-5-411 (a)(3), restricts any person from delivering absentee ballots to the clerks office for more than two persons for any one election.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh